  Case 19-80320       Doc 57     Filed 10/04/19 Entered 10/04/19 13:51:16   Desc Main
                                   Document     Page 1 of 8


                      UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              ROCKFORD DIVISION
                                    :
In re:                              :
                                    :
    Barbara Lynn Lefler FKA Barbara :  Case No.: 19-80320
    Lynn Autocunas                  :  Chapter 13
                                    :  Judge Thomas M. Lynch
       Debtor.                      :  *********************
                                    :

                                   NOTICE OF MOTION

Notified via Electronic Filing

U.S. Trustee, Patrick S Layng
Office of the U.S. Trustee, Region 11
780 Regent St, Suite 304
Madison, WI 53715

Lydia Meyer
Lydia Meyer - 13 Trustee
P.o. Box 14127
Rockford, IL 61105-4127
ecf@lsm13trustee.com

Daniel A Springer
Attorney for Barbara Lynn Lefler FKA Barbara Lynn Autocunas
Springer Law Firm
5301 E State Street, Suite 105
Rockford, IL 61108
spr03001@gmail.com

Notified via US Postal Service

Barbara Lynn Lefler FKA Barbara Lynn Autocunas
2770 Sandhutton Avenue, Apt. 7
Rockford, IL 61109

Barbara Autocunas
James Autocunas
Stanley A Autocunas
17924 Salem Rd
Grafton, IL 62037


19-008734_CAM4
  Case 19-80320       Doc 57     Filed 10/04/19 Entered 10/04/19 13:51:16            Desc Main
                                   Document     Page 2 of 8



Please take notice that on October 17, 2019, at 9:00 a.m., or as soon thereafter as I may be heard,
I shall appear before the Honorable Judge Thomas M. Lynch, Stanley J. Roszkowski U.S.
Courthouse, 327 South Church Street, Courtroom 3100, Rockford, IL, 61101 or before any other
Bankruptcy Judge who may be presiding in his/her place and stead and shall then and there
present the accompanying motion. At that time and place you may attend if you so choose.

                                  AFFIDAVIT OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached motion upon the parties listed above, by causing same to be mailed in a properly
addressed envelope, postage prepaid, on 4th day of October, 2019, unless a copy was provided
electronically by the Clerk of the Court.
                                                       /s/ Umair Malik
Date October 4, 2019
                                                     Signature




19-008734_CAM4
  Case 19-80320       Doc 57     Filed 10/04/19 Entered 10/04/19 13:51:16          Desc Main
                                   Document     Page 3 of 8




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion was

served on the parties listed below via e-mail notification:

   U.S. Trustee, Patrick S Layng, Office of the U.S. Trustee, Region 11, 780 Regent St., Suite
   304, Madison, WI 53715

   Lydia Meyer, Lydia Meyer - 13 Trustee, P.o. Box 14127, Rockford, IL 61105-4127,
   ecf@lsm13trustee.com

   Daniel A Springer, Attorney for Barbara Lynn Lefler FKA Barbara Lynn Autocunas,
   Springer Law Firm, 5301 E State Street, Suite 105, Rockford, IL 61108,
   spr03001@gmail.com
                                                                                        04
The below listed parties were served via regular U.S. Mail, postage prepaid, on October ___,
2019:

   Barbara Lynn Lefler FKA Barbara Lynn Autocunas, 2770 Sandhutton Avenue, Apt. 7,
   Rockford, IL 61109

   Barbara Autocunas, James J Autocunas and Stanley A Autocunas, 17924 Salem Rd, Grafton,
   IL 62037
                                                    /s/ Umair Malik




19-008734_CAM4
     Case 19-80320      Doc 57     Filed 10/04/19 Entered 10/04/19 13:51:16             Desc Main
                                     Document     Page 4 of 8




                      UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              ROCKFORD DIVISION
                                    :
In re:                              :
                                    :
    Barbara Lynn Lefler FKA Barbara :  Case No.: 19-80320
    Lynn Autocunas                  :  Chapter 13
                                    :  Judge Thomas M. Lynch
       Debtor.                      :  *********************
                                    :

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
                           (FIRST MORTGAGE)

         JPMorgan Chase Bank, National Association ("Creditor"), hereby moves the Court,

pursuant to 11 U.S.C. § 362(d) to lift the automatic stay as to real property commonly referred to

as 17924 Salem Rd, Grafton, IL 62037 ("Property") and hereby moves the Court, pursuant to 11

U.S.C. § 1301(c) for relief from the co-debtor stay as to James J Autocunas and Stanley A

Autocunas. In support of the Motion, the Movant states the following:

1.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 and General Rule 2.33

         of the United States District Court for the Northern District of Illinois. This is a core

         proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion are

         proper under 28 U.S.C. § 1408 and 1409.

2.       Barbara Lynn Lefler FKA Barbara Lynn Autocunas (''Debtor'') filed a Chapter 13 case on

         February 19, 2019, ("Petition Date").

3.       As of the Petition Date, the Movant was the holder of a claim secured by the Property,

         more particularly described in the mortgage ("Mortgage"), a copy of which is attached as

         Exhibit "A".



19-008734_CAM4
     Case 19-80320     Doc 57      Filed 10/04/19 Entered 10/04/19 13:51:16            Desc Main
                                     Document     Page 5 of 8


4.       The above described Mortgage was given to secure a Home Equity Line of Credit

         Agreement and Disclosure Statement, ("Note"), dated September 8, 2006 and made

         payable to the Movant in the original sum of $110,000.00. A copy of the Note is attached

         hereto as Exhibit "B".

5.       The Movant perfected an interest in the Property, more particularly described in the

         Mortgage, recorded in the Jersey County Recorder's Office on October 4, 2006.

         Evidence of perfection is attached as Exhibit "A".

6.       The loan was modified as set forth in the Modification Agreement attached as Exhibit

         "C" and the Loan Modification Agreement attached as Exhibit “D”.

7.       The subject Note and Mortgage is co-signed by James J Autocunas. The Mortgage is co-

         signed by Stanley A Autocunas and that to the extent that the Co-Debtor stay of 11

         U.S.C. § 1301 applies to real estate loans, it applies to James J Autocunas and Stanley A

         Autocunas and grounds exist for relief therefrom under 11 U.S.C. § 1301(c)(1) as the Co-

         Debtor received an ownership interest in the Property and under 11 U.S.C. § 1301(c)(3) if

         the automatic stay is modified therein.

8.       As of September 28, 2019, the outstanding principal of the Note was $112,089.36 and the

         outstanding interest was $1,539.05.

9.       The Debtor is in default post-petition. A payment history is attached as Exhibit "E".

10.      Said failure to make post-petition mortgage payments constitutes sufficient grounds for

         relief from the automatic stay for cause pursuant to 11 U.S.C. §362(d)(1);

11.      The Property is of inconsequential value and benefit to the estate. Cause exists to lift the

         automatic stay under 11 U.S.C. § 362(d)(1) and/or 362(d)(2) for these reasons:



19-008734_CAM4
  Case 19-80320       Doc 57     Filed 10/04/19 Entered 10/04/19 13:51:16            Desc Main
                                   Document     Page 6 of 8


       a. The Movant is not being adequately protected. Per the Note and Mortgage, payments

           are applied to the last month due. Based on the foregoing, Debtor and Co-Debtor

           have failed to make periodic payments to Creditor since July 1, 2019, which unpaid

           payments are in the aggregate amount of $3,463.08 less suspense of $176.52, totaling

           $3,286.56 through September 1, 2019.

       b. As of the filing of this motion, Debtor was to have made 7 post-petition payments.

           Debtor has only made 4 post-petition payments. Debtor is delinquent 3 post-petition

           payments and Debtor intends to surrender the Property located at 17924 Salem Rd,

           Grafton, IL 62037 according to the Chapter 13 Plan filed.

12.    The Movant requests that the Court order that Rule 4001(a)(3) is not applicable.

       WHEREFORE, the Creditor prays for the entry of the attached Order Granting Relief

from the Automatic Stay and Co-Debtor Stay and the Trustee is hereby directed to halt

disbursements to Creditor upon the filing of the Order Granting Relief from the Automatic Stay.

       Additionally, Creditor moves the Court for an Order terminating the pending automatic

stay to allow Creditor to send to any party or parties protected by the automatic stay any and all

notices required by applicable state and/or federal law or regulation. Creditor further moves the

Court to terminate the automatic stay to allow Creditor to take such actions with respect to the

Property as are provided for under applicable non-bankruptcy law, including but not limited to,

informing Debtor of any loan modification, short sale, or other loss mitigation options.


                                                     Respectfully submitted,
                                                        /s/ Umair Malik
                                                     Umair M. Malik (6304888)
                                                     Todd J. Ruchman (6271827)
                                                     Keith Levy (6279243)

19-008734_CAM4
 Case 19-80320   Doc 57   Filed 10/04/19 Entered 10/04/19 13:51:16     Desc Main
                            Document     Page 7 of 8


                                          Sarah E. Barngrover (28840-64)
                                          Adam B. Hall (0088234)
                                          Edward H. Cahill (0088985)
                                          Manley Deas Kochalski LLC
                                          P.O. Box 165028
                                          Columbus OH 43216-5028
                                          614-220-5611; Fax: 614-627-8181
                                          Attorneys for Creditor
                                          The case attorney for this file is Umair M.
                                          Malik.
                                          Contact email is ummalik@manleydeas.com




19-008734_CAM4
  Case 19-80320        Doc 57   Filed 10/04/19 Entered 10/04/19 13:51:16           Desc Main
                                  Document     Page 8 of 8




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay and Co-Debtor Stay (First Mortgage) was served on the parties listed below via

e-mail notification:

   U.S. Trustee, Patrick S Layng, Office of the U.S. Trustee, Region 11, 780 Regent St., Suite
   304, Madison, WI 53715

   Lydia Meyer, Lydia Meyer - 13 Trustee, P.o. Box 14127, Rockford, IL 61105-4127,
   ecf@lsm13trustee.com

   Daniel A Springer, Attorney for Barbara Lynn Lefler FKA Barbara Lynn Autocunas,
   Springer Law Firm, 5301 E State Street, Suite 105, Rockford, IL 61108,
   spr03001@gmail.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on October 04
                                                                                        ___,
2019:

   Barbara Lynn Lefler FKA Barbara Lynn Autocunas, 2770 Sandhutton Avenue, Apt. 7,
   Rockford, IL 61109

   Barbara Autocunas, James J Autocunas and Stanley A Autocunas, 17924 Salem Rd, Grafton,
   IL 62037
                                                   /s/ Umair Malik




19-008734_CAM4
